Opinion issued July 8, 2014




                                    In The

                              Court of Appeals
                                   For The

                        First District of Texas
                          ————————————
                              NO. 01-13-00631-CR
                         ———————————
                     TIMOTHY SANCHEZ, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 184th District Court
                          Harris County, Texas
                      Trial Court Case No. 1094422


                        MEMORANDUM OPINION

     On March 9, 2007, appellant Timothy Sanchez entered a plea of guilty to

felony DWI.   He was sentenced to five years of community supervision. On

January 3, 2012, the State filed a motion to revoke appellant’s community

supervision, alleging that appellant had violated ten community-supervision
provisions. Appellant pleaded “not true” to each. The State then abandoned three

of the grounds that related only to nonpayment of fees and moved forward with

adjudication on the remaining seven violations. At the revocation hearing, the trial

court found the alleged violations to be “true,” revoked appellant’s community

supervision, and sentenced appellant to four years’ confinement. We affirm.

                                BACKGROUND

      The State’s remaining grounds for revocations were that appellant (1) failed

to report to his community supervision officer on the ninth day of the month or as

otherwise instructed on four occasions; (2) failed to provide written proof of

employment at each office visit; (3) failed to submit a urine sample when requested

by the Integrated Voice Recognition System (IVR) on four occasions; and (4)

failed to complete a DWI Intervention course within the specified amount of time.

      At the hearing, the State presented one witness, Ileana Aleman. Without any

objection by the appellant, Aleman testified from the contents of appellant’s file

that was kept by the Harris County Community Supervision and Corrections

Department.

      Missed appointments. The conditions of appellant’s community supervision

included a requirement that appellant report to his community supervision officer

on the ninth day of each month or as otherwise instructed. Aleman testified

appellant failed to report in September 2009, July 2010, December 2010, and


                                         2
February 2011. For the first alleged month when a scheduled meeting was missed,

September 2009, Aleman testified appellant had rescheduled his appointment from

September 9 to September 24. However, appellant missed this newly scheduled

meeting because of a job-related conflict. For the second month, July 2010,

Aleman testified appellant did not report at all for this month, and he received a

“failure to report letter” ordering him to report in late August, which he did. For

the third month, December 2010, Aleman testified appellant also did not report for

because he claimed to have simply forgotten. Aleman testified appellant was sent

a letter instructing him to then report on January 21, 2011. Instead of appearing on

January 21, however, Aleman testified appellant reported a week later on January

28. For the final month, February 2011, Aleman testified appellant failed to show

up or call on his scheduled day—February 9, 2011—instead finally calling on

February 22, 2011, to request rescheduling to a later date.

      Proof of Employment. The State further alleged appellant did not provide

written proof of his employment. Aleman testified the file showed that appellant

presented written proof of employment at some meetings, but not at every meeting

as required. Appellant told Aleman that his employer did not provide him with

check stubs, but with a “pay card” instead. Aleman testified she did not personally

call appellant’s employer or use online resources in order to determine whether

appellant was employed.


                                          3
      Urine Specimen Tests. The State also alleged appellant did not submit to

“random urine specimen analysis” on four occasions. Aleman testified appellant

was required to call the IVR in order to determine whether he had to submit a urine

sample the following day. Aleman testified appellant failed to provide a urine

sample on four occasions.

      Appellant acknowledged in his testimony that he was required to call the

IVR every day, but that on certain occasions he had trouble recalling whether he

called the IVR on a particular day. He testified that if he did not make the required

daily call to the IVR, it would be counted as a failure to submit a urine sample. At

first, appellant testified he “might have missed one or two calls” before later

stating that he did not submit a urine sample on four occasions because he did not

make the required call.

      DWI Course. Finally, the State alleged appellant failed to complete a DWI

course within the specified amount of time.        Aleman testified appellant had

provided no proof he had completed the course. Appellant testified he had not

completed the course because he was unable to pay the required fee to do so.

      Finding all the State’s alleged violations to be true, the trial court revoked

appellant’s community supervision and sentenced him to four years’ confinement.




                                         4
              REVOCATION OF COMMUNITY SUPERVISION

       On appeal, appellant raises four points of error, each addressing a separate

category of alleged violations of community supervision requirements, i.e., missed

appointments, failure to provide proof of employment, failure to submit urine

samples, and failure to complete a DWI Intervention course. Appellant argues in

all four points the trial court “abused its discretion” and “violated appellant’s right

to due process” by revoking his community supervision.

                            STANDARD OF REVIEW

       “Our review of the evidence is limited to determining whether the trial court

abused its discretion in revoking the defendant’s community supervision.”

Canseco v. State, 199 S.W.3d 437, 439 (Tex. App.—Houston [1st Dist.] 2006, pet.

ref’d). “To support an order of revocation, the State must prove a violation of a

condition of community supervision by a preponderance of the evidence.” Jones v.

State, 176 S.W.3d 47, 50–51 (Tex. App.—Houston [1st Dist.] 2004, no pet.). The

State meets its burden of proof “if the greater weight of credible evidence creates a

reasonable belief that the defendant violated a condition of his community

supervision as alleged by the State.” Id. at 51. “Proof of any one of the alleged

violations is sufficient to support the order revoking probation.” Moses v. State,

590 S.W.2d 469, 470 (Tex. Crim. App. [Panel Op.] 1979); Canseco, 199 S.W.3d at

439.


                                           5
       “[T]he trial judge is the sole trier of facts, and determines the credibility of

the witnesses and the weight to be given their testimony.” Jones v. State, 787
S.W.2d 96, 97 (Tex. App.—Houston [1st Dist] 1990, pet. ref’d). “The appellate

court then reviews the evidence in the light most favorable to the judgment of the

trial court.” Galvan v. State, 846 S.W.2d 161, 162 (Tex. App.—Houston [1st

Dist.] 1993, no pet.); see also Garrett v. State, 619 S.W.2d 172, 174 (Tex. Crim.

App. [Panel Op.] 1981) (“[T]his Court must view the evidence in a light most

favorable to the verdict . . . .”).

                                      ANALYSIS

       Because we hold that the trial court did not abuse its discretion or violate

appellant’s due process rights by revoking appellant’s community supervision for

failing to submit a urine sample on four occasions, we need not reach whether the

other alleged violations supported revocation.

       Testifying from appellant’s community supervision file, Aleman stated that

appellant failed to provide a urine sample on four occasions.          Appellant also

admitted during his testimony that he failed to always call to determine whether he

needed to provide a urine sample, as was required by his community supervision

terms. Appellant testified that he was required to call the IVR on a daily basis in

order to know if he had to submit a urine sample the following day. He further

testified if he did not make the call, it would count as a failure to submit a sample.


                                           6
Appellant initially stated that he “might have missed one or two calls” while later

admitting he failed to make the required call on four occasions.

      Based on Aleman’s and appellant’s testimony, we hold that the “the greater

weight of credible evidence creates a reasonable belief that the defendant violated a

condition of his community supervision as alleged by the State” by failing to

submit urine samples on four occasions.           Jones, 176 S.W.3d at 50–51.

Accordingly, the trial court did not abuse its discretion in revoking appellant’s

community supervision on that ground.

                                 DUE PROCESS

      Appellant further argues that because the evidence supporting revocation for

failure to provide a urine sample was “vague and indefinite,” revocation on this

ground “violated appellant’s Fourteenth Amendment right to Due Process.”

      Appellant has not demonstrated a due process violation in the revocation of

his community supervision for failure to submit urine specimens on four occasions.

Appellant cites the Austin Court of Appeals’ opinion in Ortega v. State, which held

that (1) allowing a probation officer rather than the court “to decide if and when

and where a urine specimen is to be submitted” was an “improper delegation of

authority” that is too “vague and indefinite” to be enforced, and (2) the trial court

abused its discretion by revoking probation for failure to submit one urine

specimen because it was not clear who had requested that appellant provide a


                                          7
specimen on that day, there was no evidence that appellant was notified about the

requested sample, and appellant affirmatively testified that he had not received

notice. 860 S.W.2d 561, 565–66 (Tex. App.—Austin 1993, no pet.).

      Unlike in Ortega, delegation of authority is not at issue in this case. And, in

contrast with the evidence in Ortega, appellant testified to understanding the

procedures for receiving notice of a required sample, i.e., calling in each day to

find out if a urine specimen was required, but simply not following them. Ortega

is inapposite, and does not support appellant’s due process argument. Appellant

has not established that his due process rights were violated.1

                                   CONCLUSION

      We overrule appellant’s third point of error challenging the trial court’s

revocation of community supervision based upon failure to submit urine

specimens. Accordingly, we need not reach appellant’s points of error one, two,

and four, which argue that other grounds for revocation were improper.

      We affirm the judgment of the trial court.




1
      Additionally, we note that there is no indication in the record that appellant made a
      due process objection at any point during the revocation hearing. Rogers v. State,
      640 S.W.2d 248, 263–64 (Tex. Crim. App. 1981) (holding that, to properly
      preserve error, appellant should lodge an objection “either at the time the judge
      continues the hearing and/or probation, or at the time of actual revocation or at the
      time of sentencing.”).
                                            8
                                               Sherry Radack
                                               Chief Justice

Panel consists of Chief Justice Radack and Justices Higley and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           9